Title: From Thomas Jefferson to George C. Jenner, 14 May 1806
From: Jefferson, Thomas
To: Jenner, George C.


                        
                            Sir
                     
                            Monticello. Virginia. May 14. 06.
                        
                        I have recieved the copy of the Evidence at large respecting the discovery of the Vaccine inoculation, which
                            you have been pleased to send me, & for which I return you my thanks. having been among the early converts, in this part
                            of the globe, to it’s efficacy, I took an early part in recommending it to my countrymen. I avail myself of this occasion
                            of rendering you my portion of the tribute of gratitude due to you from the whole human family. Medecine has never before
                            produced any single improvement of such utility. Harvey’s discovery of the circulation of the blood was a beautiful
                            addition to our knowledge of the animal economy. but on a review of the practice of medecine before & since that epoch,
                            I do not see any great amelioration which has been derived from that discovery. you have erased from the Calendar of human
                            afflictions one of it’s greatest. yours is the comfortable reflection that mankind can never forget that you have lived.
                            future nations will know by history only that the loathsome smallpox has existed, & by you has been extirpated. Accept
                            the most fervent wishes for your health & happiness, & assurances of the greatest respect &
                            consideration.
                        
                            Th: Jefferson
                     
                        
                    